Citation Nr: 9927782	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-18 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's son



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  The veteran died on August [redacted], 
1994.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  A Statement of the Case was issued in May 
1995, prior to the appellant's filing of a Notice of 
Disagreement.  However, she filed an Appeal to Board of 
Veterans' Appeals in June 1995 and this correspondence 
constituted a timely notice of disagreement.  The RO then 
issued a Supplemental Statement of the Case in January 1997 
and February 1997 correspondence sent by the appellant 
perfected the appeal.  

By decision dated September 12, 1997, the Board denied the 
benefit sought by the appellant.  However, the appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (then known as the United States Court of Veterans 
Appeals) (Court).  By Order dated February 16, 1999, the 
Court vacated the Board's September 12, 1997, decision and 
granted a joint motion requiring a review of the appeal in 
view of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  



FINDINGS OF FACT

1.  Rating decisions in February 1946 and October 1973 denied 
claims by the veteran for entitlement to service connection 
for a back disorder; the veteran did not file a notice of 
disagreement from either determination.

2.  By rating decision in September 1992, the RO again denied 
a claim by the veteran for entitlement to service connection 
for a back disorder; the veteran initiated and completed a 
timely appeal to this decision, but he died on August [redacted], 
1994, while his appeal was pending before the Board.

3.  Evidence received since the October 1973 rating decision 
which was of record at the time of the veteran's death, bears 
directly but not substantially upon the matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim.


CONCLUSIONS OF LAW

1.  The October 1973 RO decision denying the veteran 
entitlement to service connection for a back disorder is the 
last final decision on this issue.  38 U.S.C.A. § 7105 (West 
1991).

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for a back 
disorder has not been reopened for accrued benefits purposes.  
38 U.S.C.A. §§ 5107, 5108 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed claims of entitlement to service connection 
for a back disorder during his lifetime.  Rating decisions in 
February 1946 and October 1973 denied such claims.  The 
veteran did not initiate and complete appeals from either 
determination, and both became final.  38 U.S.C.A. § 7105(c). 

The veteran again filed a claim based on a back disability, 
but was again denied by rating decision in September 1992.  
However, the veteran did initiate and complete an appeal from 
the September 1992 determination.  Unfortunately, the veteran 
died on August [redacted], 1994, while his appeal was pending 
at the Board.  The United States Court of Appeals for Veterans 
Claims (Court) has held that veterans' claims involving VA 
disability compensation under Chapter 11 of Title 38 of the 
United States Code do not survive their death.  Vda de 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

The appellant in the present case is the deceased veteran's 
widow and her claim is for accrued benefits.  As noted by the 
Court in Landicho, it is only in the accrued-benefit 
provisions of 38 U.S.C.A. § 1521 that Congress has set forth 
a procedure for a qualified survivor to carry on, to the 
limited extent provided therein, a deceased claimant's claim 
for VA benefits by submitting a timely claim for accrued 
benefit.  Landicho, at 47.  The law applicable to accrued 
benefit claims provides that certain individuals may be paid 
periodic monetary benefits (due and unpaid for a period not 
to exceed two years) to which a claimant was entitled at the 
time of his or her death under existing ratings or based on 
evidence in the file at the time of his or her death.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  The appellant is 
therefore claiming entitlement to those benefits that she 
contends were due and unpaid to the veteran based on his 
entitlement to service connection for a back disorder.

The Court has held that a survivor's accrued benefits claim 
asserting that the veteran's disorder was service-connected 
is derivative in nature and necessarily incorporates any 
prior adjudications of the service-connection issue in claims 
brought by the veteran.  Zevalkink v. Brown, 6 Vet.App. 483, 
492 (1994).  As noted above, February 1946 and October 1973 
rating decisions denying the veteran's service connection 
claims are final.  However, during his lifetime the veteran 
could have reopened his claim by submitting new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b).  Therefore, since 
the appellant's accrued benefit claim incorporates the prior 
final rating decisions; she also must clear the hurdle of 
presenting new and material evidence before her accrued 
benefits claim may be considered.  Zevalkink, at 492.  

Moreover, the new and material evidence to reopen the October 
1973 rating decision for purposes of the appellant's accrued 
benefits claim must have been in the veteran's file at the 
time of his death.  38 C.F.R. § 3.1000(a); Zevalkink at 493.  
In other words, the October 1973 rating decision which stands 
as an obstacle to the appellant's accrued benefits claim can 
only be reopened if it is determined that evidence received 
since October 1973 and of record as of the date of the 
veteran's death (August [redacted], 1994) includes evidence 
which is new and material.

When a claimant seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the  claim, the VA 
must determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  In making this determination, all of the 
evidence of record is to be considered and presumed to be 
credible.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
Third, if the claim is found to be well grounded, then the 
merits of the claim may be evaluated after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(a) has been met. 

The Board emphasizes here that the Court has also held that in 
order to reopen a claim, there must be new and material 
evidence presented or secured since the last final denial.  
Evans v. Brown, 9 Vet.App. 273, 285 (1996).  Accordingly, the 
Board must consider whether new and material evidence has been 
received since the October 1973 rating decision.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Evidence associated with the claims file prior to the October 
1973 decision includes the veteran's service medical records, 
two lay statements dated February 1955, correspondence to 
William Burch, M. D. in June 1958, and VA examination report 
from September 1973.  The veteran's service medical records 
indicate that the veteran incurred a right sacro-iliac sprain 
in jump training and the separation examination referred to 
another back injury sustained in January 1945 that required 
hospitalization.  The lay statements from fellow servicemen 
attest to the fact that the veteran sustained a back injury 
while in service.  The letter to Dr. Burch notes that the 
veteran was diagnosed with spondylolisthesis of L5 on S1.  At 
his VA examination, the veteran was diagnosed with 
significant degenerative arthritis with spondylolisthesis of 
the L5 and S1.  This finding was confirmed by x-ray evidence.  
The examiner also noted that he could not deny that the 
veteran's significant degenerative arthritis may be related 
to an old injury, but there was no proof that it was so 
related.

Evidence associated with the claims file since that October 
1973 decision includes morning reports from the veteran's 
period of active service, a report from a VA hospital dated 
October 1962, VA outpatient records from April 1982 to 
November 1993, a letter from Dr. Burch dated March 1992, VA 
hospitalization reports from February through August 1994, 
and the veteran's death certificate dated 
August [redacted], 1994.

The morning reports show that the veteran went on sick call 
on January 6, 1945 and that he continued on sick call until 
January 17, 1945.  There was, however, no mention of the 
injury or disease that caused the veteran to go on sick call.  
The 1962 report from the VA hospital showed the veteran to 
have spondylolisthesis, L5-S1 and Schmorl's cartilaginous 
defect, L1-2 that was unchanged from the examination in 1954.

The letter from Dr. Burch reflects that the veteran was 
diagnosed with arthritic spurring of the anterior and lateral 
lips of the lumbar vertebrae.  There was mild 
spondylolisthesis of L5 on S1.  T12 appeared to have been 
damaged long ago.  There was also spurring and deformity of 
that body.

The outpatient records show that the veteran has been 
diagnosed with degenerative disc disease of the cervical and 
lumbosacral spines.  During this time, the veteran repeatedly 
complained of back pain.  The VA hospitalization reports 
reveal the veteran's diagnosis and treatment for Parkinson's 
Disease.  He was hospitalized suffering the effects of 
Parkinson's Disease, in fact, at the time of his death in 
August 1994.

Some of the items of evidence received of record subsequent 
to the October 1973 denial are new in that they were not 
previously physically of record.  However, such newly 
received items of evidence are not by themselves or in 
connection with evidence previously considered so significant 
that they must be consideration to decide fairly the merits 
of the claim.  The new evidence merely reiterates that the 
veteran had a diagnosed back disorder at the time of his 
death and that he sustained a back injury in service.  
However, evidence of an inservice injury and medical evidence 
of a current back disorder was already of record at the time 
of the October 1973 rating decision.  The newly received 
items of evidence add nothing new to the record.  In short, 
what was missing at the time of October 1973 rating 
determination, and what continues to be missing, is evidence 
that links the veteran's back disorder to his period of 
active service.  Given the basis for the October 1973 denial, 
it cannot be said that any of the newly received evidence is 
material. 

The Board further notes here that even if it were to be 
assumed for the sake of argument that new and material 
evidence had been received to reopen the underlying service 
connection claim, the Board would nevertheless be compelled 
to conclude that the claim was not well-grounded.  38 
U.S.C.A. § 5107(a).  The record simply does not include any 
medical evidence of a link or nexus between the inservice 
injury or the back disorder which had been diagnosed at the 
time of the veteran's death.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, neither the appellant's nor the veteran's statements 
that the veteran's back injury is linked to service establish 
a medical nexus,  see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that lay persons are not competent to 
offer medical opinions), nor do they provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been present to reopen the 
previously disallowed claim, the RO decisions remain final.  
Accordingly, the benefit sought on appeal must be denied.

The Board observes that the RO has not determined initially 
whether the evidence submitted is "new" and "material," as 
defined by 38 C.F.R. § 3.156 in view of the Hodge decision.  
The appellant's representative has requested the Board to 
remand the case to the RO for preliminary consideration.  
However, regardless of whether or not the RO might determine 
in view of Hodge that new and material evidence has been 
received, the Board would not be bound by that determination.  
It would remain the Board's function to review the RO's new 
and material evidence determination.  See generally Barnett 
v. Brown, 8 Vet.App. 1 (1995), aff'd 83 F.3d. 1380 (Fed. Cir. 
1996).  The Board further notes that the appellant's 
representative has been afforded an opportunity to present 
argument in light of Hodge and has presented a written brief 
presentation in August 1999.  Since (for the reasons outlined 
in this decision) the Board is unable to find that new and 
material evidence has been received, no purpose would be 
served by remanding the case to the RO for a preliminary 
finding on the new and material evidence question.  Further, 
as the appellant's representative has been afforded the 
opportunity to present argument, the Board finds that there 
is no prejudice to the appellant by its rendering of this 
decision without preliminary consideration by the RO. 



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

